VICKERY, P. J.
Epitomized Opinion
First Publication of this Opinion
This was an action by Pfahl for personal injuries. " Pfahl was riding on a wagon on right side of street when his wagon was struck from the rear by a truck owned by the Loose Wiles Biscuit Co. and operated by one of its servants. Plaintiff was thrown from the wagon and suffered a concussion of the brain. The accident was not witnessed by anyone except the truck driver. The trial resulted in a judgment for the plaintiff in the sum of $22,500. The plaintiff claimed that it was a case of res ipsa loqutur. The defendant claimed that such a doctrine could not apply to this case. In sustaining the judgment of the lower court, the Court of Appeals held:
Attorneys — Dustin, MeKeehan, Merrick, Ar-ter & Stewart, for The Loose Wiles Co.; Roth-kopf, for Pfahl, all of Cleveland.
1. The doctrine of res ipsa loquitur applied to the facts of this case. As the plaintiff was driving in a proper place in broad daylight, the collision raised an inference of negligence on the part of the truck driver, and the burden was upon the defendant to show that it was not negligent.
2. The verdict was not excessive.